By the, Court.

Jenkins, J.
delivering the opinion.
The motion before the Court below was to discharge the relator from his imprisonment for contempt, and two grounds were urged in support of it.
1. That the order for attachment had been issued in vacation, whereas, the Judges of the Superior Courts have authority to make such orders only in term time. 2. That the Judge in this case exceeded his authority by prolonging the imprisonment beyond twenty days. *
*165[1.] Section 271 -of the code provides that “When any fund or property may be in litigation, and the rights of either or both parties cannot be otherwise fully protected, or when there may be a fund or property having no one to manage it, a receiver of the same may be appointed (on a case made) by the Judge of the Superior Court, having jurisdiction thereof, either in term time or vacation, and such receiver is an officer of said Court.” The -authority is here given in express terms to make such-appointment in vacation, where the rights of a party litigant cannot be otherwise fully protected. It is not denied that a proper case was made, nor that the necessity of the appointment for the protection of complainant’s rights was shown, in due form, to the Judge, nor indeed, that under the circumstances the appointment of a receiver was properly made in vacation. The exception is taken to the attachment of the defendant below for contempt, in refusing to deliver the assets in question to the receiver appointed — to the doing of that which alone could give effect to the order in chambers expressly authorized. Attachment and imprisonment of the person is the process by which Courts of equity enforce obedience to orders or decrees, requiring an act to be done by a party over whom they have acquired jurisdiction. The authority to appoint a receiver in vacation is given because necessary to the protection of the rights of the. party. That appointment will be unavailing, unless the assets in dispute be promptly delivered to the receiver. Such delivery cannot be enforced without attachment in vacation, in case of disobedience. In this view we should have no difficulty in holding that the power to attach followed, as an incident, the power to áppoint in vacation, if there were no other provision of law in the premises. But this is not all. Section 242 defines the powers of the “ Superior Courts,” and section 243 those of “ the Judges of the Superior .Courts ” — the former having reference to jurisdiction in term time, and the latter in vacation. The 4th specification under the latter, empowers the Judges “ to perform any and all acts required of *166them at chambers,” and the 5th “ to exercise all powers necessarily appertaining to their jurisdictions.” Now, the act, in this case, “ required ” of the Judge below, “ at chambers,” was the placing of the assets in dispute in the hands of a receiver,'and the defendant having proved refractory, the power of attaching and imprisoning, to compel obedience, “ necessarily appertained to his jurisdiction.”
Again, title V. chapter I. of the code, in section 200, provides that, “ every Court .has power to compel obedience to its judgments, orders, and process, and to the orders of a Judge but of Court, in an action or proceeding therein.” These provisions, we think, fully sustain the action of the Court.
[2.] It is attempted to prove that the Judge exceeded his power in prolonging the imprisonment beyond twenty days, by reference to sections 4902, 4593, and 242, (specification 5.) Those provisions of law refer to attachments for contempt which are simply punitive. They apply where an act has been done which has disturbed the regular proceedings of the Court, or resisted its authority, or reflected contempt upon it. To prevent a repetition of the offence, and to deter others from its commission in future, the power of inflicting summary punishment is given to Courts. The act has been done, and when the punishment shall have been inflicted, the whole matter is at an end. These are the cases in which the power of fining is limited to two hundred dollars, and of imprisoning to twenty days. But there are eases, and such is the present, wherein the process of attachment is remedial. The Court orders or decress that a party, regularly before it, do a certain act necessary to the administration of justice, according io 'law, and the party refuses to do it. As the only means of compelling obedience and furthering the administration of justice, Courts, in such cases, have power to imprison the refractory party until he shall obey the precept. A party may be practicing a scheme of fraud, involving millions of dollars, to the accomplishment of which, the continued possession of certain assets, or papers, or books of account is necessary. The mind of the Chancellor having jurisdiction *167over him, in a case pending, being properly informed, and Ms conscience satisfied, he requires the delivery of the assets, boohs, or papers to a receiver appointed, on pain of attachment for contempt. But if the extreme consequence of the attachment be a fine of two hundred dollars and imprisonment for twenty days, what prospect is there that he will forego the anticipated rich harvest of fraud, rather than suffer these light inflictions ? Such a limitation of the power would operate rather as a license to, than a prevention of fraud. The power of imprisonment, to be effectual, must be co-extensive with the contumacy of the wrong-doer. The object, in this case, is not to punish for an act done, in contempt of the Court, but to compel the doing of an act neeessary to the administration of justice. To apply the 5th speci-• fication of section 212 to the latter power would render it nugatory. To restrict its application to the former power gives it a salutary and rational operation, and we, therefore, adopt that construction.
The judgment below is affirmed.